                                          Case 15-23929              Doc 51    Filed 12/04/18      Page 1 of 3


                                                               United States Bankruptcy Court
                                                                      District of Maryland
 In re      Elaine Caston                                                                              Case No.    15-23929
                                                                               Debtor(s)               Chapter     13

                                           DEBTOR'S AFFIDAVIT REQUESTING DISCHARGE
                            ***IN JOINT FILINGS, A SEPARATE AFFIDAVIT MUST BE COMPLETED BY
                                EACH DEBTOR IN ORDER TO BE ELIGIBLE FOR A DISCHARGE***

The Chapter 13 Trustee has filed a notice of completion in my case and I am hereby requesting that the Court issue a
discharge. I testify under penalty of perjury to the following: (Complete all sections and provide all required information.)

1. The following creditors hold a claim that is not discharged under 11 U.S.C. § 523 (a)(2) or (a)(4) or a claim that was
   reaffirmed under 11 U.S.C. § 524(c): (provide name, address, and telephone number of each such creditor)




2.       I have not received a discharge in a Chapter 7, 11 or 12 bankruptcy case that was filed within 4 years prior to the
      filing of this Chapter 13 Bankruptcy.

3.       I have not received a discharge in another Chapter 13 bankruptcy case that was filed within 2 years prior to the filing
     of this Chapter 13 bankruptcy.

4.      A.        I did not have, either at the time of filing this bankruptcy or at the present time, equity in excess of
      $125,000 if the case was filed before April 1, 2007, or $136,875 if the case was filed on or after April 1, 2007 and
      before April 1, 2010, or $146,450 for a case filed on or after April 1, 2010 and before April 1, 2013, or $155,675 if the
      case was filed on or after April 1, 2013 in the type of property described in 11 U.S.C. §522(p)(1) [generally the debtor's
      homestead].

         B.      There is not currently pending any proceeding in which I may be found guilty of a felony of the kind
      described in 11 U.S.C. §522(q)(1)(A) or liable for a debt of the kind described in 11 U.S.C. §522(q)(1)(B).

5. COMPLETION OF INSTRUCTIONAL COURSE CONCERNING PERSONAL FINANCIAL MANAGEMENT
   PURSUANT TO 11 U.S.C. §1328(g)(1)

[Complete one of the following statements]

       I,    Elaine Caston                                                    , the debtor in the above-styled case hereby certify that on
            (printed name of debtor)
  1/26/16                                           I completed an instructional course in personal financial management provided by
                     (date)
 Black Hills Children's Ranch, Inc.                      , by an approved personal financial management instruction provider.
             (Name of Provider)

            Official Form 23 was filed previously with the court; OR

            A document attesting to my completion of the personal financial management instruction course is attached.

       I,                                                 , the debtor in the above-styled case, hereby certify that
        (printed name of debtor)
 no personal financial management course is required because: [check the appropriate box.]


Local Bankruptcy Form P

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                     Best Case Bankruptcy
                                          Case 15-23929              Doc 51   Filed 12/04/18   Page 2 of 3

            I am incapacitated or disabled, as defined in 11 U.S.C. §109(h)(4);
            I am on active military duty in a military combat zone; or
            I reside in a district in which the United States Trustee has determined that the approved instructional courses are
            not adequate at this time to serve the additional individuals who would otherwise be required to complete such
            courses.

    CERTIFICATION REGARDING DOMESTIC SUPPORT OBLIGATIONS PURSUANT TO 11 U.S.C. §1328(a)

[Complete one of the following statements]

       I,    Elaine Caston                                    , the debtor in the above-styled case, hereby certify that I am
        (printed name of debtor)
 not currently required, nor at any time during the period of this bankruptcy have I been required, by a judicial or
 administrative order, or by statute, to pay a domestic support obligation.


       I,                                                     , the debtor in the above-styled case am required by judicial
         (printed name of debtor)
 or administrative order, or by statute, to pay a domestic support obligation as defined in 11 U.S.C. §101(14A). (This
 refers to a debt owed to or recoverable by a spouse, former spouse or child of the debtor or such child's parent, legal
 guardian or responsible relative or a governmental unit in the nature of alimony, maintenance or support.)

The name and address of each holder of a domestic support obligation follows:




[check the appropriate box.]

            I hereby certify that all amounts payable under such order or such statute that are due on or before the date of this
            affidavit (including amounts due before the petition was filed, but only to the extent provided for by the plan)
            have been paid; or

            I have executed, and the court has approved, a written waiver of discharge pursuant to 11 U.S.C. §1328(a).

My current address is:
                           9201 New Hampshire Ave, Apt . A1
                            Silver Spring, MD 20903



The name and address of my most recent/current employer is:
                             Retired




Local Bankruptcy Form P
Page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                  Best Case Bankruptcy
                                          Case 15-23929                Doc 51   Filed 12/04/18        Page 3 of 3

       I declare under penalty of perjury that all of the above statements are true and correct to the best of my
knowledge, information, and belief, and that the Court may rely on the truth of each statement in determining whether to
grant me a discharge in this case. I further understand that the court may revoke my discharge if such order of discharge
was procured by fraud.

 Signature of Debtor:               /s/ Elaine Caston                                         Date:    December 4, 2018




                                                         NOTICE OF OPPORTUNITY TO OBJECT

         Any objections to the accuracy of this affidavit must be filed within fourteen (14) days of the date of service of
this Affidavit. If no objection is filed, the Court will consider entering a discharge order in this case without further notice
or hearing.



                                                                     CERTIFICATE OF SERVICE

I hereby certify that on December 4, 2018, I reviewed the Court’s CM/ECF system and it reports that an electronic copy of
the Debtor’s Affidavit Requesting Discharge will be served electronically by the Court’s CM/ECF system, and/or first
class mail, postage prepaid to the Nancy Spencer-Grigsby, Chapter 13 Trustee and the all creditors and parties in interest
attached on the mailing matrix.



                                                                           Signature /s/ Sherrie A. Smith
                                                                                      Sherrie A. Smith, Esq.




Local Bankruptcy Form P
Page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy
